 PACIFICMOULDED PRODUCTS COMPANY93ERs OF AMERICA(UE), or any other labor organization,to bargain col-lectively through representatives of their own choosing,and to engage inconcerted activities for the purpose of collective bargaining or other mutualaid or protection,or torefrain from any or all such activities,except to theextent that such right may be affected by an agreement requiring member-ship in a labor organization as a conditionof employmentas authorizedin Section 8 (a) (3) of the NationalLaborRelationsAct, asamended.WE WILL BARGAIN collectively upon request with the above-named unionas the exclusive representative of all employees in the bargaining unitdescribed herein with respect to rates of pay,wages, hours of employment,and other conditions of employment,and if an understanding is reached,embody such understanding in a signed agreement.The bargaining unit is :All our production and maintenance employees at our plant in Louis-ville,Kentucky,excluding clerical and office employees and guards, pro-fessional employees,and supervisors as defined in the Act.All our employees are free to become or remain members of this union, orany other labor organization.LOUISVILLECONTAINERCORPORATION,Employer.Dated--------------------By ----------------------=-------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must notbe altered, defaced, or covered by any other material.V. S. ANDERSON AND M.C.ANDERSON,COPARTNERSD/B/APACIFICMOULDED PRODUCTS COMPANYandUNITED RUBBER, CORK, LINO-LEUM AND PLASTIC WORKERS OF AMERICA, CIO.Case No. 21-CA-104.May14,1952Decision and OrderOn September 14, 1951, Trial Examiner Martin S. Bennett issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in and were engaging in unfair laborpractices and recommending that they cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter the Respondents filedexceptions to the Intermediate Report and a supporting brief.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Houston, Murdock, and Styles].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record inthis case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner with the following modificationsand exception.99 NLRB No. 8. 94DECISIONSOF NATIONAL LABORRELATIONS BOARDThe Board 1 does not rely upon the Trial Examiner's finding thatthe Respondents violated Section 8 (a) (1) of the Act by stating initsNovember 28 bulletin that employers dealing with Respondentswould not order merchandise if they knew that Respondents werehaving labor troubles and this would result in a lack of work for theemployees of Respondents?Upon the basis of the foregoing findings of fact and conclusions oflaw, and upon the entire record in the case, the National Labor Rela-tions Board hereby orders that Respondents, V. S. Anderson andM. C. Anderson, copartners, doing business as Pacific Moulded Prod-ucts Company, Los Angeles, California, their agents, successors, andassigns, shall :1.Cease and desist from :(a)Threatening to close their plant before they recognize UnitedRubber, Cork, Linoleum and Plastic Workers of America, CIO, orany other organization.(b)Threatening to deprive their employees of overtime work ifUnited Rubber, Cork, Linoleum and Plastic Workers of America,CIO, or any other labor organization is selected as the bargainingrepresentative of their employees.(c) Interrogating employees concerning their votes inBoard-con-ducted elections.(d) Instigating the formation of a company union.(e)Promising better treatment and grantingwage increases inreturn for antiunion votes in Board-conductedelections.(f)Falsely attributing responsibility for the withholdingof bonuspayments from employees to United Rubber, Cork,Linoleum andPlasticWorkers of America, CIO, or any other labororganization.(g)Falsely accusing United Rubber, Cork, Linoleumand PlasticWorkers of America, CIO, or any other labor organizationof tryingto cheat employees of their withheld bonus.(h)Falsely attributing to the National Labor RelationsBoard anorder reducing wages or eliminating a priorwage increase if the em-iBoard Member Houston,however,would find,in agreementwith the TrialExaminer,that this statement of the Respondents constituted a violation of Section 8 (a) (1) ofthe Act'BoardMember Murdockbelieves it to be unnecessaryto this decisionand thereforewould not rely upon certain additional statementsof the Respondentssunrmarized onpage 106 of the Intermediate Report(2 to 6, inclusive),allegingthat theUnion wasresponsible for the nonpayment of a part of the employees'Christmas bonus.Althoughthese statements apparently were slantedby theRespondentsto show theUnion in anunfavorable light, it is clearthat the Unionmade the bonus plan an issue in its campaignto organize the Respondents'employeesand the UnionOrganizerwelch did,in fact, activelyassist several former employees in their attempt to secure part of the bonusUnder thesecircumstances,Board Member Murdockquestions whether the Board should hold, as amatter oflaw, that these statementsconstitutedpromises of benefit rather than obviouscampaign propaganda,the truth or falsity of which the Board will not police. PACIFIC MOULDED PRODUCTS COMPANY95ployees vote in a Board-conducted election in favor of United Rubber,Cork, Linoleum and Plastic Workers of America, CIO, or any otherlabor organization.(i) In any other manner interfering with, restraining, and coercingtheir employees in the exercise of the right to self-organization, toform labor organizations, to join or assist United Rubber, Cork, Lino-leum and Plastic Workers of America, CIO, or any other labor organi-zation, to bargain collectively through representatives of their ownchoosing, to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrain from anyor all of such activities, except to the extent that such right may beaffected by an agreement requiring membership in a labor organizationas a condition of employment, as authorized in Section 8 (a) (3) ofthe Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Post at their plant at Los Angeles, California, copies of noticesattached hereto and marked "Appendix A." sCopies of said notice,to be furnished by the Regional Director for the Twenty-first Region,shall, after being duly signed by the Respondents, be posted by themimmediately upon receipt thereof and maintained by Respondents forsixty (60) consecutive days thereafter in conspicuous places, includ-ing all places where notices to employees are customarily posted.Reasonable steps shall be taken by Respondents to insure that saidnotices are not altered, defacetl, or covered by any other material.(b)Notify the Regional Director for the Twenty-first Region inwriting within ten (10) days from the date of receipt of this Decisionand Order, what steps they have taken to comply herewith.Appendix ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor Rela-tions Board, and in order to effectuate the policies of the NationalLabor Relations Act, as amended, we hereby notify our employeesthat :WE WILL NOT interrogate our employees concerning their votesin National Labor Relations Board elections.WE WILL NOT instigate the formation of a company union.WE WILL NOT threaten to close our plant before we recognize'etln the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words "Pursuant,to a Decision and Order". the words"Pursuant to a Decree of the United States Court of Appeals, Enforcing an Oider."I= 96DECISIONS OF NATIONAL LABOR RELATIONS BOARDUNITEDRUBBERCORK,LINOLEUM AND PLASTIC WORKERS OFAMERICA,CIO, or any other labor organization.WE WILL NOT promise benefits and grant wage increases in re-turn for voting against UNITED RUBBER, CORK,LINOLEUM ANDPLASTIC WORKERS OF AMERICA,CIO, or any other labor organiza-tion, in elections conducted by the National Labor RelationsBoard.WE WILL NOT falsely accuse UNITED RUBBER, CORK, LINOLEUMAND PLASTIC WORKERS OF AMERICA, CIO, orany other labororganization, of being responsible for withholding bonus pay-ments from employees.WE WILL NOT falsely accuse UNITED RUBBER, CORK, LINOLEUMAND PLASTIC WORKERS OF AMERICA, CIO, or anyother labororganization, of trying to cheat our employees of their withheldbonus.WE WILL NOT falsely attribute to the National Labor RelationsBoard an order reducing wages or eliminating a prior wage in-crease if our employees vote in favor of UNITED RUBBER, CORK,LINOLEUM AND PLASTIC WORKERS OF AMERICA, CIO,or any otherlabor organization, in any elections conducted by the NationalLabor Relations Board.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of the right to self -organiza-tion, to form labor organizations, to join or assist UNITED RUBBER,CORK, LINOLEUM AND PLASTIC WORKERS OF AMERICA, CIO, or anyother labor organization, to bargain collectively through repre-sentatives of their own choosing, to engage in concerted activitiesfor the purpose of collective bargaining or other mutual aid orprotection, or to refrain from any or all of such activities, exceptto the extent that such right may be affected by an agreement re-quiring membership in a labor organization as a condition ofemployment, as authorized in Section 8 (a) (3) of the Act.All our employees are free to become, remain, or to refrain frombecoming or remaining, members in good standing of the above-namedunion, or any other labor organization, except to the extent that thisright may be affected by an agreement requiring membership in alabor organization as a condition of employment, as authorized inSection 8 (a) (3) of the Act.V. S. ANDERSON AND M. C. ANDERSON, COPARTNERSD/B/A PACIFIC MOULDED PRODUCTS COMPANY,Employer.By -----------------------------------------------------(Representative)(Title)Dated -------------------- PACIFIC MOULDED PRODUCTS COMPANY97This notice must remain posted for 60 days from the date hereof,ank mustnot be altered, defaced, or covered by anyother material.Intermediate Report and Recommended OrderSTATEMENT OF THE CASEThe General Counsel of the National Labor Relations Board issued a complLaint.dated June 8, 1951, based upon a charge and amended charge duly filedon February 26 and April 26, 1951, respectively, by United Rubber, Cork, Lino-leumand Plastic Workers of America, CIO, herein called the Union, against V. S.Anderson and M. C. Anderson, copartners, doing business under the firm nameand stlye of Pacific Moulded Products Company, herein called Respondents.The complaint alleged that Respondents had committed unfair labor practiceswithin the meaning of Sections 8 (a) (1) and 2 (6) and (7) of the NationalLabor Relations Act, as amended, 61 Stat. 136.Copies of the charges, complaint,and notice of hearing thereon were. duly served upon Respondents.Specifically, the complaint alleged that Respondents, up to and including thedate of the complaint, had interfered with, restrained, and coerced their em-ployees by: (a) Offering monetary and other inducements to employees in orderto discourage membership in the Union; (b) interrogating employees concerningtheir union membership, sympathies, and intentions with respect to votipg; ina representation election; (c) threatening the loss of wages and other benefitsif the Union won the representation election ; (d) threatening to close theirplant if the employees selected a union to represent them; and (e) suggestingand assisting in the promulgation and formation of a labor organization.Re-spondents, in their answer, denied the commission of any unfair labor practices.Pursuant to notice, a hearing was held at Los Angeles, California, from August13 through 16, 1951, inclusive, before the undersigned Trial Examiner, MartinS.Bennett.All parties were represented by counsel who participated in thehearing and were afforded full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing on the issues. During thehearing, the undersigned denied a motion by Respondents to dismiss the com-ploi t;insofar asit described conduct taking place after the date of the chargeg.Kansas Killing Co. v. N. L. R. B.,185 F. 2d 413 (C. A. 10) andCathey LumberCo.v. N.L. R. B.,185 F. 2d 1021 (C. A. 5), set aside on other grounds 189 F. 2d 428.After the General Counsel rested, Respondents moved that the complaint bedismissedon the ground that the Union was not in compliance with the provisionsof Section 9 (f), (g), and (h) of the Act. The General Counsel announced thatthe office of the General Counsel had administratively determined such com-plianceto have been timely achieved.No evidence of any defects in said com-pliance or of a failure to achieve compliance in any respect was offered byRespondents and the undersigned denied the motion.Red Rock Company v.N. L. R. B.,187 F. 2d 76 (C. A. 5), cert. denied 341 U. S. 950, andU. S. Gypsum Co.,94 NLRB 112. The undersigned also denied a motion by Respondents to dis-miss the complaint on the merits. All parties, at the close ofthe hearing, wereaffordedan opportunity to argue orally upon the record as wellas to file briefsand/or proposed findings of facts and conclusions of law. The General Counselpresented oral argument and, the time for filing of briefs having been extended,a brief has been received from Respondents. 98DECISIONS OF NATIONALLABOR RELATIONS BOARDUpon the entire record in the case and from his observation of the witnesses,the undersigned makes the following:FINDINGS OF FACT1.THE BUSINESSOF RESPONDENTSV. S. Anderson and M. C. Anderson, copartners, doing business under thefirm name and style of Pacific Moulded Products Company, maintain theirprincipal office and place of business at Los Angeles, California, where theyare engaged in the manufacture and sale of moulded rubber products.Duringthe 12-month period ending October 10, 1950, Respondents sold electronic rub-ber parts valued at approximately $370,000, of which in excess of 90 percentwas sold to firms engaged in national defense production or was otherwise usedin national defense production.The Board has previously asserted jurisdictionover the operations of Respondents (76 NLRB 1140) who admit herein thatthey are engaged in commerce. The undersigned finds that Respondents, areaengaged in commerce within the meaning of the Act.Machine Products Co.;94NLRB 668, andWestport Moving and Storage Co.,91 NLRB 902.II. THE LABOR ORGANIZATION INVOLVEDUnited Rubber, Cork, Linoleum and Plastic Workers, CIO,is a labor organ-izationadmitting to membership employees of Respondents.III. THE UNFAIR LABOR PRACTICESA. Sequence of events1.BackgroundThe conduct by Respondents considered herein took place. during a recent'attempt by the Union to organize the employees of the former in the period be-tween November 1950 and June 1951. Actually, the Union has been attemptingfor, some years to gain recognition as the collective bargaining representativeo£, these employees.Thus, as far back as 1944, an organizational campaign wasconducted and, because of Respondents' conduct, unfair labor practice chargeswere filed and the case tried before a Board Trial Examiner in 1946. The matterwas decided by the Board on April 6, 1948, and Respondents were found to haveengaged in conduct violative of Section 8 (a) (1), (2), (3), and (5) of,theActl2. The new organizational campaignDespite the prior unfair labor practice proceeding and the resulting order tobargain,inter alia,itappears that Respondents did not enter into a contractwith the Union. At some undisclosed date; the Union decided to again conductorganizational activities among the approximately 70 employees and Field Repre-sentative Herbert Welch commenced the distribution of leaflets outside the plantin, November of 1950. Insofar as the record indicates, union activities insidethe plant were largely carried on by employee Harold Kimball, a pressman.Commencing on or about November 1, Kimball passed out union leaflets to theemployees and urged them to join and vote for the Union. -,He continued thisactivity for approximately 7 months during which period, as will appear, 2 $oard-ordered elections were held.1At the request of the General Counsel, the undersigned has taken notice of this decisionof the Board in 76 NLRB 1140. SeeN. L. R. B. V. Olin Industrie8,191 F. 2d 613 (C. A. 5). 'PACIFIC 'MOULDED PRODUCTS COMPANY99On -November 24, 1950, the Union wrote to Respondents and requested recog-nition asthe collective bargaining representative for the plant.Volney S. Ander-son repliedfor Respondents on the same date, stating that there had been noproof of majority and that Respondents believed the Board should handle thematter.The Union, on November 24, filed a petition in Case No. 21-RC-1676 forcertification of representatives in a production and maintenance unit, excludingsupervisors,executives, and office employees.An election was directed on Jan-uary 26, 1951, and was duly held on February 20. Of the 72 eligible voters, 67cast ballots,28 in favor of the Union and 39 opposed.Timely objections were filed by the Union and investigated by the RegionalDirector.On April 26, the latter recommended that the election be set asideon the basis ofRespondents' preelection conduct and, on May 10, it was set asideby the Board. On May 23, the Board directed the holding of a second electionwhich was thereafter held on June 19. The record does not supply the resultsor post-election history with any accuracy. It was against this framework ofthe unionorganizational campaign, which was strongly resisted by Respondents,that the conduct alleged herein to be violative of the Act took place during theperiods precedingthe Board-ordered elections.B. Interference, restraint, and coercion1.The bulletin campaign ; the incentive system-As stated, union leaflets were periodically distributed outside the plant, com-mencingin November of 1950.Respondents also saw fit to issue bulletins totheir employees from time to time during thecampaign,and thesewere postedon theplant bulletin board.With one exception, they were written by JamesMonroe Jefferson,an agent ofRespondents,' and approved by Anderson.Theone exception was abulletin which was writtenand issuedby Anderson per-sonally.'At this point, in order to follow the subject matter taken up by Respondentsin these bulletins, the undersigneddeemsit in order to describe briefly the opera-tion of Respondents' incentive wage system which plays a part in the mattersinvolvedin this proceeding.Respondents, prior to 1950, had been plagued witha turnover of personnel ranging as high as 80 percent. In 1950 they initiatedan incentivesystem calculated to promote stability of employment.Under thissystem,bonuses were earned by each employee; these varied withthe amountof his earningsand were to be paid every 6 months. The initial payment wasmade on orabout June 30, 1950, for the preceding 6-month period, and the secondwas scheduledfor the end of 1950.The latter was paid in two installments, oneon December22, covering the period from the date of payment of the prior bonusto December 22, and the second installment early in January covering the re-maining portionof December.It appearsthat anemployee who left Respondents' employ during the last halfof 1950 claimedthathe wasentitled to a bonus for that portion of the 6-monthperiod during which he had actually worked and produced under the incentivesystem.Respondents contended that the bonus was payable solely to employeeswho had remained in their employ untilthedeterminationdate in December andas a resultresisted payment.Suit for payment of the bonus to this employee2 Jefferson testified that he is a free-lance writer who occasionally engages in laborrelations work.For the past 3 years he has been under a retainer with Respondents anddevotes approximately one-third of his time to their problems.Included in his dutiesare advice in labor matters and the composition of letters and releases with respect thereto.All of his writings adverted to herein were approved by Anderson prior to issuance. 100DECISIONS OF NATIONAL LABOR RELATIONS BOARDand another in the same category was initiated in the Californiacourts by theCalifornia Department of Industrial Relations and the matter isdue to come upfor trial in October of this year.Approximately 60 persons are in the same categoryas these 2 ea-employees,inasmuchas they worked for Respondents during the last 6 months of 1950, butleft their employ prior to the determination date in December of that year. ItisRespondents' desire that the production bonuses earned by these60 remainin the pool, a separate bank account which Respondents maintain, and be addedto the sum to be divided among the employees working on the determination date.Anticipating, however, that an adverse verdict in the California litigation, mightresult in liability by Respondent to these 60 former employees, Respondents de-cided to withdraw and set aside from the pool a sum representing the bonusesostensibly earned by these 60, pending the outcome of the litigation, and this wasdone.Accordingly, the pool from which the bonuses were drawn and distributedin December of 1950 did not include the bonus amounts earned by these 60 em-ployees.This withheld sum totaled $719.As will appear below, the bulletinsby Respondents, as well as circulars from the Union adverted to this fight con-cerning the unpaidbonuses.2.Statements in Respondent's bulletins'On November 28, 1950, the Union distributed a circular which referred to thepending representation petition and informed the employees that an electionwould be held.The employees were urged to join the Union in order to obtainbetter working conditions.On the same date, Respondents posted a bulletin onthe plant bulletin board which reminded the employees that the bonus would bepaid before Christmas and urged them not to join the Union.However, thebulletin then went on to state pointedly :P. S. Don't forget when a Company is dealing with us and they know thatwe are liable to have labor trouble orders fall off,business falls off, resultingin unemployment.Businessthen goes elsewhere.We have spent yearsbuilding up our volume.Do you want to loose (sic) this volume? Manage-ment cannot concentrate on bringing in new business or install necessaryequipment when they are constantly having outside interference such as weare having now. [Emphasis added.]On December 7 Respondents posted a bulletin which referred to the pendingclaim for bonuses by the ex-employees who had left Respondents' employ priorto the determination date of the bonus.The bulletin claimed that Union Repre-sentativeWelch knew that the bonus was not payable to these ex-employeesand was trying to embarrass Respondents by causing them to file "criminal,charges" for payment of said bonuses ; it appears that Welch did assist theseformer employees in the processing of their bonus claims with the State authori=ties.The bulletin further stated that"HERBERT WELCH, UNION ORGAN-IZER, HAS TAKEN STEPS THAT IS (sic) APT TO HOLD UP A PART OFYOUR CHRISTMAS BONUS."Reference to the impending bonus payments was again made by Respondentson December 21.A bulletin posted on that date said, in part :Each of you will be given your share of the bonus tomorrow, (December22nd).Because of the activities of the C. I. O. Rubber Workers Union, tit will$These bulletins are in some detail and much of their content is not germane to thepresent issues.Only those parts deemed to be pertinent are therefore adverted to herein.In addition, some matter, although not devoid of materiality, Is not discussed in view of itscumulative nature. PACIFICMOULDEDPRODUCTS COMPANY101be about one-fourth less. . .We are opposing the Union in their unfairattitude of taking money away from you, and giving it to those who didnot help you earn it. . .We have deposited in a special bank account themoney that the Union is demanding.We are taking theposition that itbelongs to you. . . .[Emphasis added.]In a release dated December 28, the ITnion pointed out certain facts con-cerning the bonus claims pending before the California Department of Indus-trial. Relations and claimed that Respondents had originally intended to pay thebonuson a quarterly basis.On January 2, Respondents again raised the bonusquestionwith the employees.As stated, the December 1950 bonus was paid tothe employees in two installments, on December 22, 1950, and shortly after thefirst of the year.Respondents withheld from the pool a sum representing theamountsdeterminationdate might be entitled.This bulletin of January 2 stated,interalia,as follows :UNION HOLDS UP PART OF YOUR BONUSThey ask you "What about the balance of your bonus?" Thatis a goodquestion for them to ask of you. You should ask the CIO why they areholding up the amount that has been deposited in the bank to your credit-meaning,thatpart ofthe bonusthat you didn't receive but will receive if1management has its say.MANAGEMENT FIGHTING FOR YOUR BONUSWe think and hope that we will be able to get this balance for you.Itwould have been easier for the Company to pay the amount held back tothose who did not earn 'it-but, it is your money and we are fighting for you.The CIO is trying to take it away from you with false 'testimony.-YettheCIO tells you that they will not fine you or assess you.What is it but a finewhen the Union is trying to make us pay the remainder of yourbonus tothose that didn't help you earn it?UNION AGAINST BONUSThe Union is against bonuses that inspire you to turn out more ware'(sic)materials to fight the war against communism but the men that are fightingand dying in Korea need your best efforts.Many of you have friends andrelativeswho are fighting our battle for freedom in Korea. [Emphasisadded.]The second installment of the December 1950 bonus was paid on January 5,1951.In a release posted on that date, Respondents informed the employees that"The bonus check you are given today is for the last weekly pay period in 1950.You will recall the half year's bonus was paid before Christmas.There is still$719.76 being held back due to the activities of the Union. This sum willbedistributed to youassoon as we get a final determination of the question.[Emphasis added.]After the Union issued a bulletin on January 24, the company replied onJanuary 26. Again the bonus was discussed and,inter alia,the bulletin states :THE UNION TELLS YOU IT WILL NOT FINE NOR ASSESS YOU INADDITION TO THE DUES THEY CHARGE YOU.HOW ABOUT THETWENTY PERCENT OF YOUR BONUS THAT THE UNION IS TRYING216233-63-I-8 102DECISIONSOF NATIONALLABOR RELATIONS 'BOARDTO CHEAT YOU OUT OF, IN ORDER TO GIVE IT TO THE EX-EMPLOY-EES WHO DIDN'T HELP YOF1 EARN IT. . . . WHAT ABOUT THAT 20ofoOF YOUR LAST BONUS THAT THEY ARE HOLDING U P ? . . .MANAGEMENT IS FIGHTING THE UNION TO GET THIS MONEY FORYOU: WE WILL WIN. WE ARE ORGANIZED. MOST OF YOU AREORGANIZED WITH US IN OUR EFFORTS.REMEMBER THAT YOUR BONUS CANNOT BE FROZEN.NEXT WEEKWE ARE GOING TO TELL YOU ALL THE DETAILS OFHOW THE UNIONIS TRYING TO CHEAT YOU OUT OF YOUR BONUS.[Emphasis added.]As heretofore noted, the Regional Director set aside the first election and an-other was held on June 19, 1951. On June 8 (the date of the instant coinplai`nt)Respondents circularized their employees as follows :,1' 11,The Union-dominated National Labor Relations Board has ordered an-other election.The former election was set aside because the companyraised your wagesin order to keep them from being frozen.If the Union wins the next election, (Regional Director) Le Baron willmake another capricious ruling which will order your wages set back towhere they were before the company raised them.The National Labor Relations Board intends to force you to deal withthe Union if possible.The company has informed the Board's agent thatitwill resist every effort to deprive you of your democratic rights as theywere expressed at the election of February 20th, 1951.Comenextweek, you will start working six days. A copper shortage wasthe reason for the last several 5 day weeks. The Union doesn't like over-time, it wants a five day week. It wants to slow down production at anycost.The Union is trying to get the company to settle the bonus suit by giv-ing others a share in it. The Union knows it cannot win the suit.Wecannotgive your bonus money away to the friends of the Union. It is yourmoney.At the end of each month the company deposits your bonus moneyin the bank.3.The wage increaseAs noted, the first election in the representation proceeding was held onFebruary 20.On the previous day, February 19, the entire complement of per-sonnel,save two, was notified by Respondents without any advance notice thata wage increase had been granted them.`The circumstances of the increase are as follows. On or about February 19,but in any event prior to the election, the employees were given a booklet byRespondents.This booklet dated January 15, 1951, hadnotbeen distributedpreviously ; it stated that it had been issued in order to clarify working condi-tions in the plant.The booklet discussed, among other things, the operationof the bonus plan, as well as general working rules. It stated that the hourlywage rates would be foundin anattachment at the rear of the booklet. Thisone-pageattachment, entitled "Hourly Wage Scale," listed the various classifica-tions in the plant and their respective wagescales.All thesescales were in4These two had received a wage increase several weeks earlier. PACIFIC`MOULDED PRODUCTSCOMPANY103excessof the scales prevailing' immediately 'prior to the distribution of theIamphlet.Stapled to the cover of each pamphlet was a printed slip of paper,the contents of which appear below. In each instance, the name of the employeeand his new wage rate were filled in 8(Employee's Name)This wage scaleand the rules set out in this booklet is not a promiseit isan offer to you.[Emphasis added.]If the Company wins the election, the wage scale in the back of the bookwill go into effect February 26, 1951, Your classification will be(Classifica-tion),your hourly rate will be$(rate),including shift differential, and,with this wage scale you will still have your bonus system.This offer is made to you in order to protect you against a wage freeze.Protect yourself, vote no against the C. I. O.If you fail to vote it will be a vote for the Union and a vote against anincrease in wagesnow.Anderson testified that Respondents' wage rates were compared semiannuallyW;ith'those inYcompetitive-firms and that publication of the pamphlet had beenunder consideration for sometime; that it head been received from the printerbut several days prior to its distribution ; and that its distribution immediatelyprior ,tb the election was pure coincidence.He further testified that the wageincrease was, of a pattern with,prior, sincreases in January 1950 and August1950, based upon his semiannual study of the rates paid by competitors.Hefurther claimed that another raise was again considered in July 1951, but wasnot granted.Basically, he contended that Respondents desired on this occasionto avoid having their employees caught in a wage freeze. The increase went into,effect February 26.Initially, itmay be noted that the timing of.the increase in mid-February,immediately prior to the election, serves to refute this claim.Moreover, the verylanguageof the attached slip, cited above, demonstrates that Anderson's claimedpurpose was not the true purpose. It is all too clear that the granting of theincreasewas made contingent upon the Union losing the election and that Respon-dents were expressly so motivated in attempting to influence the vote by a bribe.Significant also is the fact that the record contains no evidence of any employeesseeking a wage increase at that time.Any lingering doubt of Respondents'motivation isidispelled by the testimony of Jefferson, who stated, with referenceto the wage increase, that "it was offered to them (the employees) and they, bytheir vote, accepted it.That's the only thing I could assume."Hence, the under-signed rejects Anderson's testimony herein.4.Additional interference, restraint, and coercionIn November of 1950, Anderson delivered a talk to the female employeesof the trimming department.According to the credited testimony of formeremployee Catherine Sawyer, he informed the group that Respondents weredoing all they could to make things comfortable for the girls.He stated thathe did not want a union in the plant because, unions meant trouble and strikesand that "he would close his doors before he would Jet a union in there."Anderson pointed out that he expected the girls to cooperate with him and "ifthe girls would form a committee and appoint some of thegirlsto come to hisoffice and discuss things with him that the girls weren't satisfied with, he would6In several cases clerical errors had been made which were later rectified. 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDbe well pleased."Employee AbbieMoses,who testifiedfor Respondent, par-tially corroborated the testimony of Sawyer.She testified that Andersonsuggested the formation of a committee ; although at first uncertain as to thedate, she ultimately placed the talk sometime prior to the Februaryelectionand identified Sawyer, who left the Company's employ in March 1951,as amongthose present'Some of the female employees were at the time disturbed overthe prospectof continuing on a 6-day, 48-hour workweek. Consistent with Anderson's sug-gestion, they formed a committee of three on the day following his speech andthis committee, which included Sawyeramongitsmembers, did visitand conferwith Anderson 2 days after his speech concerning the desireof some for a re-duction in the workweek to 5 days.Shortly before the election on February 20, 1951,JamesJefferson, Respond-ents' consultant in labor relations and admittedly its agent, engaged in cer-tain conduct pertinent to the instant issues. Jefferson testified for theGeneralCounsel at the outset of the hearing as an adverse witness butwas not calledto the stand by Respondents who indicated on the record that a suddenillnessof Jefferson prevented his being recalled to the witness stand.Although theundersigned indicated thathe would extend the hearing in order to give Respond-ents an opportunity to present Jefferson's testimony, Respondents ultimatelystated that they did not desire to proffer this testimony.As a result, the state-ments attributed to Jefferson by the credited witnesses for the GeneralCounselwho are named below are undenied by Jefferson and are uncontroverted, exceptas hereinafter indicated.*On the day before the election, Jefferson summoned employeeMarjorie Baselto the office and informed her that he and Anderson were aware that she wasthe "instigator" of the Union in the plant and that if the Union "didn't come in"the employees would receive a raise. Immediately thereafter,Jefferson sum-moned employee Catherine Sawyer to the office.He pointed out thatRespondentshad considerable Government orders on hand and, in order to fill them, theemployees would be able to work on Saturdays and Sundays at timeand one-half and double time, respectively. Jefferson told her that the Unionopposedovertime work, that the loss of overtime would mean a substantial loss of pay,and that the girls should therefore use their discretion about having the Unionrepresent them.He concluded by telling; Sawyer that Respondents would treatthe employees "even better" if they won the election and that she +would (find asurprise that evening when she left work:That evening the employees werenotified of the wage increase, described hereinabove, and were givenslips an-nouncing their respective increases.Sawyer, through an oversight,was notgiven a slip, but did receive theincreaseat the same time as the others.In a talk with employee Harold Kimball immediately before the election,while the latter was at work in the pressroom, Jefferson asked Kimball how heintended to vote; Kimball replied that this was a secret.Testimony by several6Anderson denied that he had suggested the formation of a company union in this talk,which he placed as occurring on October 16 or 26, but admitted that he had invited thegirls to visit his office "singly or in groups."He also denied that he had threatened toclose the plant before he would recognize the Union.However, as will appear below,Sawyer testified that a committee-of -three was selected by the employees on the day follow-ing Anderson's speech and the testimony of the latter is that a committee did call uponhim at about that time. Accordingly, the undersigned does not credit the denials ofAnderson herein.Moreover, it is noteworthy that in the prior proceeding against thisemployer the Board found that Anderson made closely similar statements, then suggestingthe formation of a company union and announcing that he would close down the plantbefore he would recognize a union. PACIFI'GMOULDED PRODUOIFSPCOMPANY105coworkers of Kimball that they did not observe the two men in conversa-tion in the pressroom does riot rebut Kimball's impressive testimony which theundersigned credits in full.During this preelection period, Jefferson also addressed the midnight shift ofthe pressroom.After telling the group that they already enjoyed all the benefitsthat the Union was proposing, for them, he went on to say that he was aware ofsome discussion in the plant relative to the formation of a company union? Jef-ferson stated that lie_had been in plants where company unions existed and thatthey had been most satisfactory.He concluded by telling the employees thatthey could accept his statements for what they were worth e5.ConclusionsFrom the foregoing factual recitation it -is readily apparent, in the belief ofthe undersigned, that Respondents have engaged in an illegal course of con-duct.Specifically included in this conclusion are the threats by Anderson inhis November 1950 speech to close down the plant before he would recognize aunion,Arlington-Fairfax Broadcasting Co.,95 NLRB 846, and his suggestion thatthe employees form a company, union., Also-included is=the conduct of Jefferson,prior to the February 1951 election, in questioning an employee concerning hisvote in the election ; accusing an employee of being the leader of the Union inthe plant and coupling this accusation with the promise of a wage increase forall employees if the Union was defeated in the election ; threatening anotheremployee with loss of overtime if the Union was selected by the employees ; an-nouncing that if the Union lost the election the employees would receive bettertreatment from management ; and suggesting, as had Anderson previously, theformation of a company union.Coupled with the above promises of a benefit was the actual announcementto employees who had not sought it of a benefit in the form of a plant-wide wageincrease on the day before the election.The slips informing the employees ofthe increase urged them to reject the Union in the election and expressly prom-ised that the increase would go into effectifRespondent won the election.AsJefferson put it, "It was offered to them and" the employees "by their vote, ac--cepted it."That an increase so motivated is violative of the Act is fundamental.N. L. R. B. v. Valley Broadcasting Co.,189 F. 2d 582 (C. A. 6);N. L. R. B. v.Ver-mont Furniture Corp.,182 F. 2d 842 (.C. A. 2) ;N. L. R. B. v. Minnesota Miningand Manufacturing Corp.,179 F. 2d 323 (C. A. 8) ; andD. H. Holmes, Ltd. v.N. L R. B.,179 F. 2d 876 (C. A. 5). ' The above conduct is found to constitute in-terference, restraint, and coercion.Much of the content of the bulletins issued by Respondents during the pre-election period is found to constitute an invasion of the rights of their em-ployees.So considered are the following :(1)The November 28 bulletin announcing that employers dealing with Re-spondents would not order merchandise if they knew that Respondents were'Not only was there in fact such discussion, but it will be recalled that Anderson inan earliertalk had suggested to the employees the formation of such an organization.8Findings herein are based upon the testimony of Kimball heretofore credited.EdwardVanderslice,still in Respondents'employ, testified under subpena and substantially cor-roborated Kimball.Employees Poole and Lancaster testified for Respondents that theywere present at this talk; that they heard no references to the formation of a companyunion;but that they did not pay much attention to the talk and recalledonly parts of-it.ForemanPlano adopted the testimony of Poole and Lancaster as his version of thetalk.The undersigned believes and finds that the testimony of Kimball, a clear andforthrightwitness, supported by that of Vanderslice, is themorereliableand It hastherefore been credited herein as elsewhere. 106DECISIONS OF NATIONAL LABOR RELATIONS BOARDhaving labor trouble and that this would result in a lack of work for the em-ployees of Respondents.This is clearly a threat of loss of work,particularly inview of the lack of any evidence of an impending loss of orders for this reason.Cf. A.J.Showalter Co.,64 NLRB 573.(2)The statement in the December 7 bulletin that as a result of the actionby Business Representative Welch of the Union a part of the Christmas bonusdue the employees would be held up.Not only was a portion of the bonusactually withheld by Respondents and responsibility therefor falsely placed uponthe Union,but furthermore,in the present context,this and other statementswhich attributed to the Union responsibility for the loss of part of the bonuswere linked by Respondents with their promises to provide the remainder of thebonus to the employees.Hence, the present statement,and similar statementsset forth below,are regarded as parcels of an illegal promise of a benefit. SeeD. H. Holmes, Ltd.v.N. L. R.B., supra,andMedoPhotoCorp. v. N. L. R. B.,321 U. S. 678.(3)The announcement in the December 21 bulletin that as a result of the"activities of the C. I. O. Rubber Workers Union"the bonus would be one-fourthless.(4)The January 2, 1951,bulletin accusing the CIO of holding up a part of thebonus but promising,ifmanagement had its way, payment thereof. This bulletinalso accused the CIO,which Was allegedly opposed to bonuses,of trying to takeaway from the employeesa portionof the bonus and pay it to others.(5)The January 5 release stating that part of the bonus was still held up"due to activities of the Union."(6)The January 26 release again accusing the Union of holding up paymentof the bonus and attempting to cheat the employees of 20 percent of their duebonus, andstating thatmanagement was fightingthe Unionin order to obtainthe bonus for the employees.(7)The bulletin during February asking the employees if they wished to giveup their overtime because of the opposition by the Union to it.There is noevidence of such opposition by the Union during the campaign and this statementunder the circumstances constituted an implied threat to remove overtime workif the employees voted in the Union.(8)The June 8 bulletin announcing that if the Union won the second electionthe Regional Director of the allegedly union-dominated Board would order thatthe February wage increase be rescinded:this of course is completely contraryto customary Board policy in cases where such increases have been found to havebeen illegally motivated.This prediction constituted a threat of a reduction inwages if the employees selected the Union in the election.That this threat waspredicated upon an allegedly capricious action by the Regional Director is no,defense.The fact is that a threat of reprisal consisting of a cut in pay wasmade ; moreover,itwas made with no factual basis therefor.The undersigned further finds that by the foregoing enumerated conductRespondents have interfered with,restrained,and coerced their employees inthe exercise of the rights guaranteed by Section 7 of the Act.WesternCottonoilCompany,95 NLRB 1433, andEdwards Brothers, Inc.,95 NLRB 1451.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondents,set forth in Section III, above,occurring inconnection with their operations described in Section I, above,have a, close, WHITING CORPORATION107intimate, and substantial relation to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes burdening and obstructing com-merce and the free flow thereof.V. THE REMEDYHaving found that Respondents have engaged in certain unfair labor practices,the undersigned will recommend that they cease and desist therefrom and takecertain affirmative action designed to effectuate the policies of the Act.Inasmuch as the unfair labor practices found above reveal on the part ofRespondents a fundamental antipathy to the objectives of the Act and thereforejustify an inference that the commission of other unfair labor practices may beanticipated in the future, the undersigned will recommend that Respondents beordered to cease and desist from in any manner interfering with, restraining,and coercing their employees in the exercise of the right, guaranteed by the Act.Upon the basis of the foregoing findings of fact and upon the entire record inthe ease, the undersigned makes the following :ConcLusIONs OF LAW1.United Rubber, Cork, Linoleum and Plastic Workers of America, CIO, is alabor organization within the meaning of Section 2 (5) of the Act.2.By interfering with, restraining, and coercing their employees in the exer-cise of the rights guaranteed in Section 7 of the Act, Respondents haveengagedin and are engaging in unfair labor practices within the meaning of Section 8(a) (1) of the Act.3.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and(7) of the Act.[Recommendations omitted from publication in this volume.]WHITING CORPORATION, SPENCER AND MORRIS DIVISIONandINTERNA-TIONAIl BROTHERHOOD OF BOILERMAKERS, IRON SHIPBUILDERS ANDHELPERS OF AMERICA,LODGE No. 92, A. F. OF L.Case No. 21-CA-1081.May 14,1952Decision and OrderSTATEMENT OF THE CASEUpon a charge filed on April 3, 1951, by International Brotherhoodof Boilermakers, Iron Shipbuilders and Helpers of America, LodgeNo. 92 A. F. of L., herein called the Union, the General Counsel ofthe National Labor Relations Board, by the Regional Director forthe Twenty-first Region (Los Angeles, California), issued his com-plaint dated May 10, 1951, against Whiting Corporation, Spencer andMorris Division, Los Angeles, California, herein called the Respon-dent,,alleging that the Respondent had engaged in and was engaging' in "unfair labor practices affecting commerce within the meaning of99 NLRB No. 27.